         Case 1:20-cv-00412-CL       Document 27      Filed 05/14/20    Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION


JAMES WHITE, APPLIED
EXTRACTS, INC.,                                                  Case No. 1:20-cv-00412-CL

                     Plaintiffs,

              v.
                                                                 OPINION & ORDER

BRADLEY REEVES, OREGON
DRYING TECHNOLOGIES, LLC,
OREGON HEMP TEA COMPANY, LLC,

                  Defendants.
_______________________________________

CLARKE, Magistrate Judge.

       This case comes before the Court on Plaintiff James White’s Motion for Temporary

Restraining Order (#12) and Amended Motion for Temporary Restraining Order (#21). For the

reasons below, the motions are DENIED.

                                      BACKGROUND

       Plaintiff White and Defendant Reeves entered into a business agreement in which

Plaintiff became a member of Oregon Drying Technologies, LLC. Plaintiff invested both money

Page 1 of 4 – OPINION & ORDER
          Case 1:20-cv-00412-CL         Document 27        Filed 05/14/20     Page 2 of 4




and equipment into the business, valuing $383,907. Plaintiff alleges that Reeves transferred the

money and equipment to a different Oregon hemp business without the proper authority.

Plaintiff seeks return of the money and equipment, as well as the dissolution of Oregon Drying

Technologies, LLC and an accounting of its assets. Reeves maintains that he is the manager of

Oregon Drying Technologies, LLC and was acting as fiduciary and manager of the business

when he moved equipment off the leased premises in order to avoid a statutory landlord lien on

the equipment. Both Plaintiff and Defendant confirmed at oral argument that Oregon Drying

Technologies, LLC is past due on rent of the leased premises.

                                          DISCUSSION

       Plaintiff moves for a temporary restraining order enjoining and restraining Reeves from

removing equipment, personal property and other items from the premises of their business and

additionally directing Reeves to return equipment already removed. Plaintiff also seeks an Order

to Show Cause why a preliminary injunction should not subsequently be issued.

       Federal Rule of Civil Procedure 65(b) allows a court to issue a temporary restraining

order to prevent “immediate and irreparable injury, loss, or damage . . . to the movant.” The

standard for issuing a temporary restraining order is “substantially identical” to that of a

preliminary injunction. Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

(9th Cir. 2001). A temporary restraining order is an extraordinary legal remedy which will be

granted only upon a showing of irreparable injury and probable success on the merits, or that

serious questions are raised and the balance of hardships tips sharply in favor of the moving

party. Dr. Seuss Enters. v. Penguin Books USA, Inc., 109 F.3d 1394, 1397 n.1 (9th Cir. 1997).

These standards “are not separate tests but the outer reaches of a single continuum.”




Page 2 of 4 – OPINION & ORDER
            Case 1:20-cv-00412-CL       Document 27        Filed 05/14/20      Page 3 of 4




International Jensen, Inc. v. Metrosound U.S.A., 4 F.3d 819, 822 (9th Cir. 1993) (citation

omitted).

       Here, Plaintiff has not met the high burden of showing that he is likely to succeed on the

merits or that there is a possibility of irreparable harm in the absence of preliminary relief.

Plaintiff has not shown that Reeves was acting inappropriately in removing equipment from the

leased premises or that the equipment was wrongfully sold. Instead, Plaintiff has represented

that the equipment was moved to a storage unit, which Reeves claims was done in the best

interest of the company to avoid a landlord lien. Plaintiff has made allegations that Reeves

misappropriated funds causing the company to fall behind on rent payments, but no proof of this

has been presented to the Court and the circumstances that caused the company to fall behind on

rent is not currently before the Court. Under the company’s operating agreement, which was

attached to Plaintiff’s Amended Complaint, “[t]he Managers shall direct, manage and control the

business of the Company. . . . [and] shall have full and complete authority, power and discretion

to manage and control the business, affairs and properties of the Company, to make all decisions

regarding those matters and to perform any and all other acts or activities customary or incident

to the management of the Company's business.” Operating Agreement ¶ 5.01 (Dkt. No. 11-2).

Plaintiff does not dispute that Reeves was the manager of the company when the equipment was

removed from the leased premises.

       Moreover, it appears that Reeves and the company no longer have access to the leased

premises. Ordering Reeves to return removed equipment to the leased premises and restrain him

from removing any remaining equipment is unnecessary and likely impossible to enforce under

such circumstances. The Court concludes that Plaintiff failed to establish the factors necessary to

grant a temporary restraining order.



Page 3 of 4 – OPINION & ORDER
        Case 1:20-cv-00412-CL      Document 27      Filed 05/14/20   Page 4 of 4




                                        ORDER

      Plaintiff’s Motion for Temporary Restraining Order (#12) and Amended Motion for

Temporary Restraining Order (#21) are DENIED.

      IT IS SO ORDERED.

                                         DATED this 14th day of May, 2020.




                                         MARK D. CLARKE
                                         United States Magistrate Judge




Page 4 of 4 – OPINION & ORDER
